REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

               No. 388

        September Term, 2014




   RAFAIL ZILICHIKHIS, ET AL.

                   v.

MONTGOMERY COUNTY, MARYLAND,
           ET AL.




   Woodward,
   Arthur,
   Salmon, James P.
    (Retired, Specially Assigned),

                  JJ.


         Opinion by Arthur, J.




   Filed: May 28, 2015
      Appellant Rafail Zilichikhis slipped and fell inside a parking garage owned and

operated by Montgomery County. He and his wife brought an action against the County

and the private companies that operate or maintain the garage. The Circuit Court for

Montgomery County granted summary judgment on the grounds that the Zilichikhises had

produced no admissible evidence that any of the defendants had the requisite actual or

constructive knowledge of the slip-and-fall hazard and that the County enjoyed

governmental immunity with respect to its operation of the garage. We affirm.

                      F ACTUAL AND P ROCEDURAL B ACKGROUND

      A.     Slip and Fall Inside Garage 49

      Dr. Rafail Zilichikhis and Mrs. Lubov Zilichikhis reside at the Metropolitan

Apartments at 7620 Old Georgetown Road in Bethesda. A public parking facility known

as Garage 49 or the Metropolitan Garage is located at the same address, underneath the

apartment building. Montgomery County owns and operates the garage as part of the

Bethesda Parking Lot District.

      On the evening of June 21, 2011, Dr. Zilichikhis, who was 82 years old at the time,

parked his car in a handicapped parking spot near elevators on the ground level of Garage

49. He planned to drive his wife to a medical appointment the next morning. Some time

before 10:00 a.m. on June 22, 2011, Dr. Zilichikhis walked across the street to purchase a

newspaper. He then returned to the garage and walked toward his vehicle.

      A short distance away from his parked car, Dr. Zilichikhis slipped and fell onto the

concrete surface. On the ground, he noticed a wet and greasy substance that he had not
previously seen. When he tried to stand up, he slipped and fell a second time. After

crawling out of the area, he was able to stand up and make his way to his vehicle.

       A few minutes later, Mrs. Zilichikhis arrived at the passenger side of the vehicle,

walking from a different direction. Dr. Zilichikhis informed his wife that he had fallen

and injured himself on a slippery surface, in the area between the front driver’s side of the

vehicle and a nearby railing. She noticed that his knee was slightly bloody.

       The Zilichikhises drove away and attended Mrs. Zilichikhis’s scheduled

appointment. Afterwards, they drove to the nearby residence of their daughter, Alona

Bauer. Dr. Zilichikhis soon began to complain of a severe headache. He was taken to a

hospital for emergency treatment, referred to a neurologist, and diagnosed with a subdural

hematoma that required immediate surgery. Dr. Zilichikhis continues to suffer various

impairments as a result of his traumatic brain injury.

       The Zilichikhises’ other daughter, Irina Lotvin, is also a resident of the

Metropolitan Apartments. Ms. Lotvin returned to the garage after her father’s surgery on

the evening of June 22, 2011. She inspected an area that she believed to be the area in

which her father fell. Additional photographs of that same location were taken in July

and August of 2011 by Ms. Bauer and by an attorney for the Zilichikhises.

       B.     Complaint for Negligence and Loss of Consortium

       In December 2011, Dr. Zilichikhis gave notice of a potential tort claim to the

County Executive for Montgomery County. See Md. Code (1974, 2006 Repl. Vol.), §



                                             -2-
5-304 of the Courts and Judicial Proceedings Article.

       On September 10, 2012, Dr. Zilichikhis and Mrs. Zilichikhis filed a complaint in

the Circuit Court for Montgomery County. The complaint asserted claims against a

number of defendants: Montgomery County, the owner of the garage; the Montgomery

County Department of Transportation, an agency charged with administering the parking

district; Penn Parking, Inc., the management company for the garage; and Colossal

Contractors, Inc., a company that performs cleaning services for the garage through a

contract with the County. The complaint asserted that Dr. Zilichikhis was entitled to

recover for his injuries and that Mrs. Zilichikhis was entitled to recover for loss of

consortium.1

       Each of the defendants filed an answer denying liability. The County raised the

affirmative defense of governmental immunity and asserted that the County lacked any

actual or constructive knowledge of the dangerous condition.2 Colossal Contractors

asserted, among other things, that it did not have any “reasonable notice” or any

“opportunity to cure or warn” of the condition that allegedly caused the slip and fall.



       1
         Originally, the complaint also asserted claims against Chipotle Mexican Grill,
Inc., which operates a nearby restaurant. The complaint alleged that Chipotle had
contributed to the hazard through its disposal of grease and cooking oil. After an analysis
of Dr. Zilichikhis’s soiled clothing determined that he had probably fallen on motor oil,
the Zilichikhises voluntarily dismissed all claims against Chipotle with prejudice.
       2
        The County had first moved to dismiss the complaint on the grounds that it
possessed governmental immunity and that the Department of Transportation lacked the
capacity to be sued. The court denied this motion without prejudice.

                                             -3-
       In addition to answering the complaint, Colossal Contractors filed cross-claims

against the County, the Department of Transportation, and Penn Parking, seeking

indemnity and contribution, as well as attorney’s fees and costs. Penn Parking responded

by filing its own cross-claim, seeking indemnity and contribution from Colossal

Contractors.

       C.      Motions for Summary Judgment

       After extensive discovery, the County filed a motion to dismiss and for summary

judgment on December 4, 2013. The County argued that the court should dismiss the

claims against the Montgomery County Department of Transportation because the

Department did not have the capacity to be sued. The County also argued that there was

no factual dispute that it operated the garage in a governmental capacity and thus that it

was immune from liability. See Bagheri v. Montgomery Cnty., 180 Md. App. 93, cert.

denied, 406 Md. 112 (2008).

       The County further argued that the Zilichikhises had no evidence that it had the

requisite actual or constructive knowledge of the dangerous condition in time to remedy

the condition before Dr. Zilichikhis’s fall. See, e.g., Joseph v. Bozzuto Mgmt. Co., 173

Md. App. 305, 315 (2007) (quoting Rehn v. Westfield America, 153 Md. App. 586, 593

(2003), cert. denied, 380 Md. 619 (2004)) (to sustain a cause of action in a premises

liability case, the plaintiff “must prove not only that a dangerous condition existed but

also that the [defendants] ‘had actual or constructive knowledge of the dangerous



                                             -4-
condition and that the knowledge was gained in sufficient time to give [them] the

opportunity to remove it or to warn the [plaintiff]”). Soon thereafter, Colossal

Contractors and Penn Parking also moved for summary judgment on the ground that those

defendants had no actual or constructive knowledge of the hazard.

       Collectively, the defendants argued that the Zilichikhises had no evidence that the

motor oil spill existed for any period of time sufficient for the defendants to protect Dr.

Zilichikhis or to warn him of the danger. The defendants pointed out that Dr. Zilichikhis

did not see any oil in the area when he parked his car the previous evening. They

emphasized that Dr. Zilichikhis had touched and smelled the oil after his fall, and he

described it as “fresh.”3 They further contended that there was no evidence that any of

the defendants created the motor oil spill or actually knew of its existence.

       D.     Opposition to Summary Judgment

       On December 27, 2013, the Zilichikhises responded to each of the defendants’

motions. The Zilichikhises argued that they had established factual disputes as to whether

the defendants knew or should have known of the hazardous condition. They relied upon

affidavits from Ms. Lotvin and another resident, which stated that before June 2011

Garage 49 was always dirty and that the parking surface was often slippery. They also

relied upon deposition testimony from Mrs. Zilichikhis, in which she stated that she had




       3
        In his deposition, Dr. Zilichikhis explained that he was familiar with the smell
and texture of motor oil from his experiences as a professional taxi and limousine driver.

                                             -5-
complained to Penn Parking attendants about the general condition of the garage before

the accident. In addition, the Zilichikhises pointed to communications from County

representatives after the accident, which indicated that the County was aware of problems

with grease and water infiltration in the garage (though not at the specific site where Dr.

Zilichikhis fell).

       Central to the Zilichikhises’ opposition to summary judgment was their argument

that the defendants “need not have knowledge of the specific oil spot on which [Dr.]

Zilichikhis fell,” but rather that the defendants “need only be on notice of the dangerous

condition in general.” But see Maans v. Giant of Maryland, L.L.C., 161 Md. App. 620,

637-40, cert. denied, 388 Md. 98 (2005) (rejecting the proposition that a plaintiff need not

prove notice if the proprietor could reasonably anticipate that hazardous conditions would

regularly arise because of the manner in which the owner or occupier regularly does

business). The Zilichikhises argued that each of the defendants should have known about

recurring spills that frequently created slippery conditions, but that the defendants did

nothing to remedy that problem.

       The Zilichikhises also contended that there were unresolved factual issues material

to the County’s defense of governmental immunity. They argued that the County could

not assert governmental immunity because they had adduced evidence that the parking

garage was used as a “walkway, footway, or public way.” See Higgins v. City of

Rockville, 86 Md. App. 670, 679, cert. denied, 323 Md. 309 (1991) (“a municipality has a



                                             -6-
‘private proprietary obligation’ to maintain its streets, as well as the sidewalks, footways

and the areas contiguous to them, in a reasonably safe condition”). The Zilichikhises

submitted affidavits from two residents of the Metropolitan Apartments, who stated that

they frequently or occasionally walked through the parking garage because the garage

served as a convenient route to exit the apartment building, and that they had never been

asked to stop walking through the garage.

       The Zilichikhises’ memorandum suggested that Dr. Zilichikhis was no longer a

reliable witness. They characterized his deposition testimony as “jumbled, confusing, and

unreliable in some regards due to his injuries, his inability to hear properly, and because

of [] translation from English to [his native] Russian.”

       E.     Supplemental Response and Accompanying Affidavits

       On February 7, 2014, just six days before a scheduled hearing on the summary

judgment motions, the Zilichikhises filed supplemental responses in opposition to the

defendants’ motions. Among other things, the Zilichikhises submitted a set of undated

photographs accompanied by two affidavits. The photographs depicted several dark

stains on a concrete surface, extending across a parking space and a walkway that was

painted with yellow lines, near a set of steps and a ramp set off by handrails.

       A new affidavit from Ms. Lotvin stated:

              In the evening on June 22, 2011, I visited the area where my
              father fell and took several pictures, copies of which are
              appended . . . . The photographs were taken approximately
              eight hours after my father fell.

                                             -7-
              The photographs are true and accurate copies of the
              photographs I took on June 22, 2011. They fairly and
              accurately depict the scene of my father’s fall at the time the
              photographs were taken . . . .

       Ms. Lotvin’s affidavit did not disclose any basis to conclude that she had personal

knowledge that the photographs depicted the actual location where her father had fallen.

Nor did the affidavit disclose any basis to conclude that she had personal knowledge of

the condition at that location at the time her father fell eight hours before.

       The second new affidavit came from Dennis R. Andrews, Ph.D., safety engineer

who had previously offered an expert opinion that Dr. Zilichikhis would not have been

injured if the parking garage surface had been maintained properly. Dr. Andrews offered

a number of opinions based on his review of the photographs taken by Ms. Lotvin,

including the following opinion:

              The size, shape, nature, condition, and location of the motor
              oil, and the similar conditions located nearby in the
              photographs, indicate that the hazard has been present in that
              area for a significant period of time, very likely longer than
              36-48 hours.

              The size, shape, nature, condition, and location of the motor
              oil, particularly given its close proximity to a set of stairs and
              handicapped parking spaces, indicate that the hazard would
              have and should have been recognized on any routine
              inspection or walk-through of the garage.

       The County filed a reply on February 10, 2014. The County argued that,

notwithstanding the submissions in the supplemental opposition, the Zilichikhises still

had no competent evidence that the County had constructive knowledge of the oil spill.

                                              -8-
The County pointed out that Dr. Zilichikhis himself never testified that the newly-

disclosed photographs depicted the condition of the garage at the time of his fall. The

County also argued that Dr. Andrews’s expert opinion on the duration of the spill was

“inherently untrustworthy, speculative, and therefore, inadmissible.”

       F.     Circuit Court’s Summary Judgment Ruling

       After being rescheduled because of a blizzard, the summary judgment hearing was

held on February 26, 2014. In an oral ruling, the court granted each of the defendants’

motions.

       The court concluded, first, that the Zilichikhises had no evidence that the

hazardous condition existed for any significant period of time before the fall. The court

reasoned that, without any such evidence, the Zilichikhises could not prove that the

defendants had notice of the hazard.

       The court rejected any arguments based on the newly-disclosed photographs,

because the Zilichikhises had laid no foundation to show that the photographs depicted

the actual site of the fall. The court observed that Dr. Zilichikhis had testified at his

deposition that he fell in a parking space, not in the pedestrian walkway with yellow,

painted lines that was depicted in the photographs. The court also observed that Mrs.

Zilichikhis, in her deposition, had testified that her husband had said that he fell in a

parking space, not in a walkway with painted lines. In view of that testimony, the court

asserted, “There is not even any evidence that this oil spot is the spot that we’re talking



                                              -9-
about.” Consequently, the court reasoned that the Zilichikhises had not adduced a

sufficient basis to admit the expert opinion based on those photographs.4

          Turning to the issues that pertained specifically to the County, the circuit court

concluded that the County was immune because it operated the garage in a governmental

rather than a proprietary capacity. The court rejected the Zilichikhises’ argument that Dr.

Zilichikhis fell in a public walkway where governmental immunity did not apply, because

the deposition testimony established only that Dr. Zilichikhis slipped and fell in a parking

space.5

          On March 4, 2014, the court entered orders granting summary judgment in favor of

the County, Penn Parking, and Colossal Contractors. Although the grant of summary

judgment eliminated any grounds for the cross-claims that Penn Parking and Colossal

Contractors had asserted, the court did not formally dispose of those claims.

          After the court denied the Zilichikhises’ motion for reconsideration, the

Zilichikhises filed a timely notice of appeal.




       4
         The court also voiced concerns about the expert’s qualifications and expressed
skepticism about whether any expert “from a photo, could make any type of forensic
claim as to how long the spill or spot has been there.”
          5
       The court also concluded that the Montgomery County Department of
Transportation lacked the capacity to be sued and later entered an order dismissing the
Department with prejudice. The Zilichikhises have not challenged that ruling.

                                               -10-
                              F INALITY AND A PPEALABILITY

       By statute, a party generally may appeal only from a final judgment entered in a

civil case. See Md. Code (1974, 2013 Repl. Vol.), § 12-301 of the Courts and Judicial

Proceedings Article. One of the necessary elements of a final judgment is that the order

must adjudicate or complete the adjudication of all claims against all parties. See, e.g.,

Waterkeeper Alliance, Inc. v. Maryland Dep’t of Agric., 439 Md. 262, 278 (2014)

(quoting Rohrbeck v. Rohrbeck, 318 Md. 28, 41 (1989)). Because the absence of a final

judgment may deprive a court of appellate jurisdiction, we can raise the issue of finality

on our own motion. See Waterkeeper, 439 Md. at 276 n.11.

       An order that adjudicates the rights of fewer than all of the parties, including rights

under cross-claims or third-party claims, is not an appealable final judgment. See Md.

Rule 2-602(a); see also Estep v. Georgetown Leather Design, 320 Md. 277, 286-87

(1990) (dismissing appeal where court had decided plaintiff’s claims against defendant,

but had not decided defendant’s third-party claim against third-party defendant). If the

court has not adjudicated a defendant’s cross-claims or third-party claims, the judgment is

not final, and is not appealable, even if those claims have become “groundless” because

of the entry of judgment against the plaintiff. Estep, 320 Md. at 286. Until the circuit

court has properly disposed of all claims “in existence” in the case, it has not entered a




                                            -11-
final, appealable judgment. See id. at 287.6

       Nonetheless, in one narrow exception to the final judgment rule, a court may direct

“the entry of a final judgment . . . as to one or more but fewer than all of the claims or

parties” if it “expressly determines in a written order that there is no just reason for

delay.” Md. Rule 2-602(b). Similarly, if a party has filed a notice of appeal before the

entry of final judgment, but the trial court would have had discretion to enter a judgment

under Rule 2-602(b), this Court may have discretion to enter a final judgment on its own

initiative. See Md. Rule 8-602(e)(1)(C).7

       In the instant case, the court did not enter an appealable final judgment, because it

never formally adjudicated the cross-claims that Colossal Contractors and Penn Parking

had asserted. See Estep, 320 Md. at 286-87. Nevertheless, had any of the parties

requested the entry of judgment under Rule 2-602(b), the circuit court could reasonably

have concluded that it had no just reason to delay the entry of a final judgment as to the

       6
        For an extensive discussion of the mechanism for properly disposing of claims,
including the requirements of a separate document reflecting the judgment and an
accurate public record of the judgment in the court’s docket, see Hiob v. Progressive
American Insurance Co., 440 Md. 466 (2014).
       7
         Before exercising its discretion to invoke the savings provision of Rule 8-602(e),
the appellate court must determine that the trial court could have directed the entry of a
final judgment not disposing of the entire action. See Doe v. Sovereign Grace Ministries,
Inc., 217 Md. App. 650, 664, cert. denied, 440 Md. 116 (2014). Our discretion to enter a
final judgment pursuant to Rule 8-602(e)(1)(C) is no broader than that of the circuit court
under Rule 2-602(b). For instance, this Court does not have power to enter a final
judgment if a trial court had discretion to certify a judgment but the trial court expressly
refused to do so. See Addison v. Lochearn Nursing Home, LLC, 411 Md. 251, 264 (2009)
(citing Brown & Williamson Tobacco Corp. v. Gress, 378 Md. 667, 682 (2003)).

                                             -12-
Zilichikhises alone – i.e., that it had no just reason to delay the entry of final judgment “as

to one or more but fewer than all of the . . . parties.” Md. Rule 2-602(b)(1). Otherwise,

the appeal could not proceed until Penn Parking and Colossal Contractors had somehow

resolved their cross-claims, which would be difficult for them to do without prejudicing

their rights.

       For example, if Penn Parking and Colossal Contractors had attempted to resolve

the cross-claims by dismissing them with prejudice, they risked losing the ability to

reassert the cross-claims against one another in case an appellate court reversed the entry

of summary judgment against the Zilichikhises on appeal. On the other hand, if Penn

Parking and Colossal Contractors had attempted to resolve the cross-claims by dismissing

them without prejudice, with the express or implicit understanding that they could reassert

the cross-claims if an appellate court reversed the entry of summary judgment against the

Zilichikhises, they might leave themselves open to an argument that the appeal should be

dismissed because they had improperly circumvented the final judgment rule. See Miller

& Smith at Quercus, LLC v. Casey PMN, LLC, 412 Md. 230, 252-53 (2010).

Furthermore, if the cross-claims included contractual claims for indemnification of

defense costs as well as damages, it might be impossible to liquidate the claims and to

quantify the full extent of a party’s liability until the appeal had been concluded. Indeed,

if the appellate court had reversed the entry of summary judgment, it might be impossible

to liquidate those cross-claims until after further proceedings had occurred on remand and



                                             -13-
on a subsequent appeal.

       In analogous circumstances, where the circuit court entered summary judgment

against the plaintiff, but did not dispose of a third-party claim against a third-party

defendant, the Court of Appeals exercised its discretion under Rule 8-602(e)(1)(C) to

entertain the appeal. See Shofer v. Stuart Hack Co., 324 Md. 92, 98 (1991); see also

Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 204 (3d Cir. 2006) (holding, under

analogous federal rule, that district court did not abuse discretion in certifying summary

judgment order as partial final judgment, where there were unresolved claims, including

cross-claim for indemnity, and appellate determination on underlying action could moot

“derivative” indemnity claim). Here, too, because the circuit court could have exercised

its discretion under Rule 2-602(b) to enter a final judgment as to the Zilichikhises, we

hereby enter a final judgment as to the Zilichikhises, but not as to the unadjudicated

cross-claims asserted by Colossal Contractors and Penn Parking. See Shofer, 324 Md. at

98.

                                  Q UESTIONS P RESENTED

       The Zilichikhises contend that the circuit court made a number of errors in

granting summary judgment. Their brief raises several issues and sub-issues, which we

have consolidated and restated in this form:

       I.     Did the circuit court err in determining that it was undisputed that
              Dr. Zilichikhis’s fall occurred in a parking space, rather than a
              pedestrian walkway?



                                             -14-
II.      Did the circuit court err in ruling that certain photographs and an
         expert opinion based on those photographs were not admissible?

III.     Did the circuit court err in concluding that the Zilichikhises produced
         no evidence sufficient to show that the defendants had constructive
         knowledge of the slip-and-fall hazard?

IV.      Did the circuit court err in concluding that Montgomery County
         possessed governmental immunity with respect to the parking
         garage? 8

As explained in this opinion, the court did not err. The Zilichikhises attempt to




8
    The issues presented in the appellants’ brief are:

A.       Whether the trial court erred by resolving genuine disputes of
         material fact on summary judgment

B.       Whether the trial court erred by granting the county governmental
         immunity despite the county deriving significant revenue and profit
         from the operation of the Bethesda Parking Lot District

C.       Whether the trial court erred by finding, as a matter of law, that
         Parking Garage 49 is not a public way despite its consistent use for
         that purpose by members of the public

D.       Whether the trial court erred by finding that appellants failed to
         present a genuine dispute of material fact on the issue of appellees’
         actual and/or constructive notice of the slip-and-fall hazard

E.       Whether the combination of Garage 49’s perpetual dangerous
         condition and Penn Parking’s failure to perform contractually-
         mandated daily inspections of constitutes constructive notice of the
         subject hazard

F.       Whether Maryland should adopt a limited “mode-of-operation” rule
         for slip-and-fall cases where the subject hazard is recurring and
         foreseeable

                                        -15-
generate factual disputes by relying on submissions that the circuit court, for various

reasons, could not have considered as part of the summary judgment ruling: interrogatory

answers that were not made under oath on the basis of the personal knowledge of a

competent witness, photographs of a location that was never identified by a witness with

personal knowledge of the specific site of the accident, an expert opinion based on those

photographs, and one page from a Montgomery County budget document that was first

submitted to the court on reconsideration. None of these submissions were sufficient to

generate a genuine dispute of material fact on the issues of constructive knowledge and

governmental immunity.

                                        D ISCUSSION

       When a party moves for summary judgment, the court “shall enter judgment in

favor of or against the moving party if the motion and response show that there is no

genuine dispute as to any material fact and that the party in whose favor judgment is

entered is entitled to judgment as a matter of law.” Md. Rule 2-501(f).

       The issue of whether a trial court properly granted summary judgment is a question

of law. Butler v. S & S P’ship, 435 Md. 635, 665 (2013) (citation omitted). In an appeal

from the grant of summary judgment, this Court conducts a de novo review to determine

whether the circuit court’s conclusions were legally correct. See D’Aoust v. Diamond,

424 Md. 549, 574 (2012). The relevant inquiry is well known:

              When reviewing a grant of summary judgment, we determine
              whether the parties properly generated a dispute of material

                                            -16-
              fact and, if not, whether the moving party is entitled to
              judgment as a matter of law. This Court considers the record
              in the light most favorable to the nonmoving party and
              construe[s] any reasonable inferences that may be drawn from
              the facts against the moving party. A plaintiff’s claim must
              be supported by more than a scintilla of evidence[,] as there
              must be evidence upon which [a] jury could reasonably find
              for the plaintiff.

Blackburn Ltd. P’ship v. Paul, 438 Md. 100, 107-08 (2014) (citations and quotation

marks omitted).

       “Before turning to the questions of law, we must first decide whether the [c]ircuit

[c]ourt properly determined that no genuine dispute of material fact exists.” O’Connor v.

Baltimore Cnty., 382 Md. 102, 110-11 (2004). In this appeal, the Zilichikhises assert that

the record reflects factual disputes regarding the location of the accident, whether the oil

spill existed for a significant period of time before the accident, and whether the County

generates profit from the operation of the garage. In considering each of these arguments,

we are mindful of the requirement that, “[t]o properly oppose a motion for summary

judgment, the facts presented must not only be detailed but also admissible in evidence.”

O’Connor, 382 Md. at 111 (citing Beatty v. Trailmaster Prods., Inc., 330 Md. 726, 737

(1993)); see Hamilton v. Kirson, 439 Md. 501, 521 n.11 (2014) (“‘in order to pass muster

at a summary judgment proceeding, the opponent must produce evidence that would be

admissible at trial’”) (citation omitted).

       I.     Absence of Factual Dispute Regarding Location of Accident

       The Zilichikhises’ first contention is that the court improperly resolved a disputed

                                             -17-
factual issue when “the trial court found that Dr. Zilichikhis fell in a parking spot, as

opposed to on a walking path within the garage.” This purported “dispute” centers on

conflicting descriptions of the accident that the Zilichikhises provided at different times.

The Zilichikhises argue that the court erred by accepting their deposition testimony that

Dr. Zilichikhis fell in a parking spot, because an interrogatory answer indicated that his

fall occurred on a painted walkway adjacent to a parking spot.9

       In the Zilichikhises’ view, the location of the motor oil spill was material both to

the defendants’ constructive knowledge of the hazard and the County’s governmental

immunity. They theorize that, from the mere existence of an oil spill within a walkway,

the jury could infer that patrons would have reported it immediately. They also theorize

that the County enjoys no immunity for the maintenance of pedestrian walkways through

a public garage. Their arguments fail because they had no admissible evidence that Dr.

Zilichikhis fell anywhere other than in a parking spot.

       At his deposition, Dr. Zilichikhis testified that he was “relatively close” to his car,

about “ten meters” from the vehicle, when he fell in the parking garage. When asked

whether he was walking in a parking spot when he fell, Dr. Zilichikhis answered, yes. He




       9
         The interrogatory answers were attached to the motion from Colossal
Contractors, but the Zilichikhises did not rely upon the interrogatory answers in arguing
before the circuit court that Dr. Zilichikhis fell in a walkway. We will address the issue
anyway to explain why the result would be the same even if this issue had been properly
preserved. See Beyer v. Morgan State Univ., 139 Md. App. 609, 636 (2001), aff’d, 369
Md. 335 (2002).

                                             -18-
added that his wife arrived five minutes later, but he could not remember whether he

showed her the area where he fell.

       In her deposition, Mrs. Zilichikhis testified that, when she arrived at the car, her

husband pointed to the area in which he had fallen, between a railing and the driver’s side

door of the car. When asked whether her husband told her that “he fell in the parking

space,” she too answered in the affirmative. Mrs. Zilichikhis specifically denied that the

area “had hatched painted lines on the floor of the garage” like those that appear in the

photographs that her daughter later took.10

       Nearly six months before those depositions, the Zilichikhises submitted answers to

interrogatories from Colossal Contractors. One interrogatory asked Dr. Zilichikhis to

provide a concise statement of the slip-and-fall incident. The answer included this

statement:

              Plaintiff utilized the designated walking paths (which are
              bounded by support railings) from the elevators towards his
              vehicle. When Plaintiff reached the opening in the support
              railings, he stepped onto the parking surface to walk the few
              feet to the driver’s side front door of his vehicle, which was
              parked directly adjacent to a walking path which was painted
              with yellow diagonal lines.

              As Plaintiff approached the driver’s side front door of his
              vehicle on the walking path, he slipped on a wet, greasy


       10
          None of the parties have discussed the evidentiary basis for admitting Mrs.
Zilichikhis’s hearsay statements about what her husband said to her about where he fell.
If the Zilichikhises could lay a proper foundation, Dr. Zilichikhis’s statements to his wife
would arguably be admissible under the hearsay exception for excited utterances. See
Md. Rule 5-803(b)(2).

                                              -19-
              substance (later determined to be both water and motor oil) he
              had not seen and of which he was unaware. . . .

       The Zilichikhises now argue that this interrogatory answer provides a basis to

conclude that Dr. Zilichikhis fell on a walking path. They contend that the court was

required to consider the answers to interrogatories as part of the record, because Colossal

Contractors attached the interrogatory answers to its motion. For several reasons, we

conclude that these answers were defective and, consequently, insufficient to create any

genuine dispute of material fact.

       In determining the existence of a factual dispute, “[i]nitially, we need to determine

the record that may properly be considered on this summary judgment motion.”

Imbraguglio v. Great Atl. & Pac. Tea Co., Inc., 358 Md. 194, 201 (2000). Maryland Rule

2-501 sets forth certain requirements for a party’s response to a summary judgment

motion:

              (b) Response. A response to a written motion for summary
              judgment shall be in writing and shall (1) identify with particularity
              each material fact as to which it is contended that there is a genuine
              dispute and (2) as to each such fact, identify and attach the relevant
              portion of the specific document, discovery response, transcript of
              testimony (by page and line), or other statement under oath that
              demonstrates the dispute. A response asserting the existence of a
              material fact or controverting any fact contained in the record shall
              be supported by an affidavit or other written statement under oath.

              (c) Form of Affidavit. An affidavit supporting or opposing a
              motion for summary judgment shall be made upon personal
              knowledge, shall set forth such facts as would be admissible
              in evidence, and shall show affirmatively that the affiant is
              competent to testify to the matters stated in the affidavit.

                                            -20-
       The party opposing the motion for summary judgment must demonstrate the

existence of a genuine dispute as to a material fact “‘by producing factual assertions,

under oath, based on the personal knowledge of the one swearing out an affidavit, giving

a deposition, or answering interrogatories.’” Reiter v. ACandS, Inc., 179 Md. App. 645,

660 (2008), aff’d sub nom. Reiter v. Pneumo Abex, LLC, 417 Md. 57 (2010) (quoting

Miller v. Ratner, 114 Md. App. 18, 27 (1997)) (emphasis from Miller). For this reason, a

party’s interrogatory answers are insufficient to generate a genuine issue of fact if those

answers are “made ‘to the best of [the witness’s] information, knowledge and belief,’

rather than on the basis of personal knowledge.” 104 W. Washington St. II Corp. v. City

of Hagerstown, 173 Md. App. 553, 573 (2007) (citing Fletcher v. Flournoy, 198 Md. 53,

58 (1951)); see also Lowman v. Consol. Rail Corp., 68 Md. App. 64, 73-74 (1986).

       The interrogatory answers at issue were accompanied by the following affirmation:

                 I hereby affirm under the penalties of perjury that the facts
                 contained in the foregoing responses are true and accurate to
                 the best of my knowledge, information and belief.

                                      /signature/[11]
                                      RAFAIL ZILICHIKHIS
                                      By: Lubov Zilichikhis, Power of Attorney

       On its face, this affirmation, on “knowledge, information and belief,” does not

generate a genuine issue of fact. 104 W. Washington St., 173 Md. App. at 573.

       One interrogatory did ask that Dr. Zilichikhis provide the names of anyone with


       11
            The actual signature is not legible.

                                               -21-
“personal knowledge regarding the subject matter of any of the facts of allegations.” The

answer stated: “Plaintiff, Rafail Zilichikhis, whose knowledge is disclosed throughout

these responses.” Still, even if we generously construe the answer describing the fall as a

statement based on Dr. Zilichikhis’s personal knowledge (rather than on his “knowledge,

information, and belief,” as indicated by the affirmation at the end of the document), the

fact remains that Dr. Zilichikhis himself did not affirm that his answers were true. The

signature line indicates that Mrs. Zilichikhis signed the affirmation on his behalf, acting

through a power of attorney. Because Dr. Zilichikhis did not personally affirm the

accuracy of his answers, the document is not sufficient to generate any genuine issues of

material fact. See Cottman v. Cottman, 56 Md. App. 413, 430 (1983) (holding that

factual assertions contained in answers to interrogatories did not create genuine issues of

fact, because the answers were made by party’s attorney without party herself swearing to

the accuracy of the statements).

       In addition, to defeat a properly-supported motion for summary judgment, a sworn

written statement should include language to verify that the witness is competent to

testify. See Halliday v. Sturm, Ruger & Co., Inc., 138 Md. App. 136, 153 (2001), aff’d,

368 Md. 186 (2002); see also Webb v. Joyce Real Estate, Inc., 108 Md. App. 512, 520

(1996) (quoting A.J. Decoster Co. v. Westinghouse Elec. Corp., 333 Md. 245, 263

(1994)); see also Reeves v. Howar, 244 Md. 83, 89 (1966) (holding that affidavit was

insufficient to defeat summary judgment where affiant averred that he was “confident,”



                                            -22-
rather than “competent,” to testify). Here, however, the interrogatory answers included

no affirmative statement that Dr. Zilichikhis was competent to testify to the facts

described in the answers. If anything, the document indicated that Dr. Zilichikhis was not

competent to testify, because Mrs. Zilichikhis signed the statement for him, purportedly

under her power of attorney. Indeed, the Zilichikhises created even graver doubts about

Dr. Zilichikhis’s competence at the hearing, by referring to his “diminished capacity” and

submitting that “he is not competent to testify always” and no longer “competent to testify

as to [certain] things.” 12

       In sum, the answers to interrogatories did not affirmatively show that Dr.

Zilichikhis made the statements under oath on the basis of personal knowledge or that he

was competent to testify to those matters. Without compliance with those basic

evidentiary rules, the Zilichikhises could not establish that, if called as a witness at trial,

Dr. Zilichikhis would testify to the same facts set forth in the interrogatory answers. See

Imbraguglio, 358 Md. at 207. Moreover, Mrs. Zilichikhis cannot affirm that the answers

accurately reflect her husband’s personal knowledge any more than she could testify in

court as to what her husband personally observed. In these circumstances, the circuit

court did not err when it disregarded the interrogatory answers in its summary judgment


       12
          When the court asked how the Zilichikhises intended to make their case, counsel
stated: “We can put him on the stand and then have Mrs. Zilichikhis testify as to whether
or not that is what . . . she was told directly after the fall.” The Zilichikhises appear not to
have considered whether or how Mrs. Zilichikhis could testify about what her husband
told her. See supra n. 9.

                                              -23-
ruling.

          The only remaining evidence regarding the location of the accident, the sworn

deposition from Dr. Zilichikhis and Mrs. Zilichikhis, established without contradiction

that the fall occurred in a parking space within the garage. In the absence of any

competent evidence to the contrary, the court was correct when it stated that it was

“undisputed that [Dr. Zilichikhis] walked across a parking space” when he fell.

          II.    Inadmissibility of Photographs and Expert Opinion Testimony

          As previously stated, in supplemental responses in opposition to summary

judgment, the Zilichikhises submitted a set of photographs that depicted several dark

stains on a concrete surface of a garage. In an accompanying affidavit, Ms. Lotvin, one

of the Zilichikhises’ daughters, stated that she took the photographs on the evening of

June 22, 2011, when she “visited the area where [her] father fell . . . approximately eight

hours after [her] father fell.” Although she did not disclose how she had acquired

personal knowledge of the precise location where her father fell or of how it looked at the

time of the fall, Ms. Lotvin asserted that the photographs “fairly and accurately depict the

scene of [her] father’s fall at the time the photographs were taken.” Based on his review

of the photographs, the Zilichikhises’ expert submitted an affidavit stating that the stains

were from motor oil that had been on the floor “for a significant period of time, very

likely longer than 36-48 hours[.]”

          In this appeal, the Zilichikhises contend that these submissions are evidence that



                                              -24-
the motor oil spill was present in the garage for about 28 to 40 hours before it caused Dr.

Zilichikhis to slip and fall. They further argue that the court improperly resolved factual

issues when it “offered its own critique of the photographs.” The Zilichikhises, however,

have failed to address a litany of comments made by the trial court regarding the lack of

foundation for admission the photographs.

       At the hearing, the court asked the Zilichikhises’ attorney to point out “in any

deposition where any witness identified any of these [photographs].” Counsel responded

that the photographs had not been “available” during the depositions even though they

purportedly had been taken by Ms. Lotvin on the evening of the accident. The court

ultimately reasoned that Dr. Zilichikhis was “the only one [who] can [identify the spot]

under the facts and circumstances of this case.”

       Colossal Contractors contends that the photographs were inadmissible because the

Zilichikhises had no testimony to establish that the area depicted in the photographs was

actually the site of the accident. Colossal Contractors argues: “Ms. Lotvin’s testimony

that these photographs fairly and accurately show the condition of the garage floor eight

hours after her father’s fall does not establish the condition of the floor at the time of her

father’s fall.”

       We agree that a photograph “‘can be made part of the motion [for summary

judgment] only through affidavit, deposition, or answers to interrogatories that adequately

lay the proper foundation for the document’s admission into evidence.’” Imbraguglio,



                                             -25-
358 Md. at 203-04 (quoting Paul V. Niemeyer & Linda M. Schuett, Maryland Rules

Commentary 332 (2d ed. 1992)); cf. Halliday, 138 Md. App. at 153 (noting that party did

not lay proper foundation for photograph submitted in support of summary judgment

motion, but holding that objection to admissibility was not preserved).

       The Zilichikhises have never adequately explained the basis for their assertion that

these photographs “depict the scene of Dr. Zilichikhis’ fall.” Ms. Lotvin’s affidavit

merely stated, in a conclusory fashion, that the photographs depict “the area where [her]

father fell.” Yet, by her own admission, she was not present at the time of the fall. Her

affidavit included no explanation of how she could identify the exact location of the fall

eight hours later. Whether at the summary judgment hearing, in their motion for

reconsideration, in their appellate brief, or in their reply brief, the Zilichikhises still have

offered no explanation for Ms. Lotvin’s personal knowledge of the location of the fall.

       In their reply brief, however, the Zilichikhises do suggest one basis for admitting

the photographs into evidence. Instead of attempting to explain Ms. Lotvin’s knowledge

of the location of the fall, the Zilichikhises rely entirely on Dr. Zilichikhis’s interrogatory

answer, which indicated that the accident occurred near a parking spot directly adjacent to

a walking path painted with yellow diagonal lines. They argue, “[t]he photographs depict

the exact scene described in Dr. Zilichikhis’s interrogatory response, the walking path on

which Dr. Zilichikhis fell, and the substance on which Dr. Zilichikhis fell and its

location.” As explained previously, however, substantive defects in these interrogatory



                                              -26-
answers made that document inadequate in opposing the summary judgment motions.

Consequently, the Zilichikhises did not introduce any admissible evidence to support a

finding that the photographs depicted the site of the fall.13

       Because the Zilichikhises did not establish a proper foundation for admitting the

photographs as evidence of the location of Dr. Zilichikhis’s fall, they also failed to

establish a foundation for expert opinion testimony about what is depicted in those

photographs. Generally, an expert’s opinion has no probative force unless there is a

legally sufficient factual basis upon which to support the conclusions. See Carter v.

Shoppers Food Warehouse MD Corp., 126 Md. App. 147, 155-59 & n.9 (1999) (holding

that, before granting summary judgment, circuit court did not err in excluding safety

expert’s opinion about tripping hazard, where expert’s investigation was limited to

testimony of an interested party and cursory examination of site long after accident).

       An expert’s opinion is irrelevant, and thus inadmissible, if the opinion pertains to

facts not in evidence. See Attorney Grievance Comm’n v. Johnson, 409 Md. 470, 504

(2009); Hartless v. State, 327 Md. 558, 580-81 (1992) (citing Waltermeyer v. State, 60




       13
         In a reply brief, the Zilichikhises now assert that the circuit court in fact never
ruled that the photographs were inadmissible but instead the court “discredited” their
photographic evidence. They refer to the judge’s comment that the photographs “don’t
impress the court.” Immediately after that remark, however, the judge asked the
Zilichikhises to explain how they expected “to get that testimony in.” In light of the
court’s emphatic ruling that “[t]here is not even any evidence that this oil spot is the spot
that we’re talking about[,]” we reject their argument that the court considered the
photographs to be admissible.

                                             -27-
Md. App. 69, 80 (1984) (holding that trial court did not err in excluding expert’s opinion

about individual’s state of mind where opinion was based on assumptions that were not

borne out by other facts in evidence)); see also Md. Rule 5-104(b) (“[w]hen the relevance

of evidence depends upon the fulfillment of a condition of fact, the court shall admit it

upon, or subject to, the introduction of evidence sufficient to support a finding by the trier

of fact that the condition has been fulfilled”). Accordingly, even assuming that the safety

expert could opine that the substance shown in the photographs was motor oil that had

been on the floor for some time, the factfinder would still have no adequate basis to

conclude that the photographs depicted the site of Dr. Zilichikhis’s fall.14

       In summary, neither the photographs nor the expert opinion based on those

photographs was part of the record that was properly considered on summary judgment.

The court, therefore, did not err in declining to consider the photographs and the expert

testimony based thereon.

       III.   Insufficient Evidence of Constructive Knowledge

       Having determined that there were no genuine disputes of material fact, we now

turn to the question of whether the moving parties were entitled to judgment as a matter


       14
          The Zilichikhises complain that the circuit court “disregarded Dr. Andrews’
testimony sua sponte.” Contrary to this contention, the County promptly raised the issue
of the admissibility of the expert testimony at the first opportunity to do so, in a reply to
the Zilichikhises’ supplemental opposition. Moreover, the court may make legal
determinations on the admissibility of expert testimony as part of a ruling on a summary
judgment motion, even without the need for a separate motion in limine. E.g. Hamilton v.
Kirson, 439 Md. 501, 521 n.11 (2014).

                                             -28-
of law.

          “Summary judgment is appropriate if the nonmoving party has failed to make a

sufficient showing of an essential element of [its] case with respect to which [it] has the

burden of proof.” Cent. Truck Ctr., Inc. v. Cent. GMC, Inc., 194 Md. App. 375, 386

(2010) (citations and internal quotation marks omitted). “Any theory of liability sounding

in negligence is predicated on the existence of the following elements: ‘(1) that the

defendant was under a duty to protect the plaintiff from injury, (2) that the defendant

breached that duty, (3) that the plaintiff suffered actual injury or loss, and (4) that the loss

or injury proximately resulted from the defendant’s breach of the duty.’” Warr v. JMGM

Group, LLC, 433 Md. 170, 181 (2013) (quoting Valentine v. On Target, Inc., 353 Md.

544, 549 (1999)). The circuit court here concluded that, even assuming that each of the

defendants owed a duty to Dr. Zilichikhis, the summary judgment record did not show

that any of the defendants breached their respective duties to him.

          Generally, to sustain a cause of action in a premises liability case, the plaintiff

“must prove not only that a dangerous condition existed but also that the [defendants]

‘had actual or constructive knowledge of the dangerous condition and that the knowledge

was gained in sufficient time to give [them] the opportunity to remove it or to warn the

[plaintiff].’” Joseph v. Bozzuto Mgmt. Co., 173 Md. App. 305, 315 (2007) (quoting Rehn

v. Westfield America, 153 Md. App. 586, 593 (2003), cert. denied, 380 Md. 619 (2004)).

When a customer alleges that a business proprietor breached a duty of care, “‘[t]he burden



                                                -29-
is upon the customer to show that the proprietor . . . had actual or constructive

knowledge’ that the dangerous condition existed.” Rehn, 153 Md. App. at 593 (quoting

Moulden v. Greenbelt Consumer Servs., Inc., 239 Md. 229, 232 (1965)). “In terms of

constructive knowledge, moreover it is necessary for the plaintiff to show how long the

dangerous condition has existed.” Joseph, 173 Md. App. at 316.

       For this reason, an entity charged with failing to maintain premises in a reasonably

safe condition is entitled to summary judgment in its favor if it neither created nor

actually knew of the hazard, and if there is no evidence showing that the hazardous

condition existed long enough for that party to remedy the hazard or warn of its existence.

See Joseph, 173 Md. App. 315-19 (property owner and manager entitled to summary

judgment where plaintiff slipped and fell on oily substance on stairs of apartment

building, where plaintiff produced no evidence showing how long substance was on

stairs); Rehn, 153 Md. App. at 599-600 (companies in charge of maintaining and

performing cleaning services for mall food court entitled to summary judgment where

only evidence regarding amount of time spill was on floor was restaurant employee’s

testimony that it was less than four minutes).

       On its own, the testimony that Dr. Zilichikhis slipped and fell on a spot of motor

oil inside a parking garage does not generate an issue of fact as to a defendant’s

negligence. See Lexington Market Auth. v. Zappala, 233 Md. 444, 445-46 (1964). The

plaintiff in that case testified that she slipped and fell on a spot of oil or grease in a



                                              -30-
self-service parking garage, but that she did not see any oil when she first parked in the

space or when she returned less than two hours later and attempted to enter the vehicle

from the passenger side. Id. at 445-46. The Court held that this evidence was insufficient

to show that the proprietor had actual or constructive knowledge of the oil spill:

              For all we know, the oil or grease may have leaked from a car
              occupying the space beside her car, only a few moments
              before she returned. . . . It may well be that a garage keeper
              should anticipate that oil or grease may occasionally leak
              from parked cars, but he is not an insurer and we think it
              would be unreasonable to hold that it is his duty to
              continuously inspect and sand down any and all leakage as
              soon as it occurs, even if we assume that periodic inspections
              are necessary.

Id. at 446.

       In their initial response to the summary judgment motion, the Zilichikhises

contended that Maryland law did not require them to produce any evidence that the motor

oil spill had existed for any length of time before Dr. Zilichikhis’s fall. With their

supplemental responses, they made a belated attempt to submit the expert’s opinion that,

based on the photographs, a spill had been present for up to 40 hours before the fall. As

previously explained, however, the Zilichikhises did not present the photographs or the

opinion derived from those photographs in an admissible form.

       The only other testimony concerning the duration of the oil spill came from Dr.

Zilichikhis’s deposition, in which he stated that the oil appeared to be “fresh.” He further

testified: “There is no way for me to know when that oil got there.” This testimony is



                                             -31-
plainly insufficient to make out a case of constructive knowledge. See Joseph, 173 Md.

App. at 318 (emphasizing that appellant’s testimony that appellant had no idea how long

greasy substance was on floor before appellant’s slip and fall “shed no light . . . on any

actual or constructive knowledge”); see also Zappala, 233 Md. at 445-46 (stating that,

“[f]or all we know, the oil or grease may have leaked from a car occupying the space

beside her car, only a few moments before she returned”).

       Instead of the requisite evidence that the defendants had actual or constructive

notice of the spill at the specific place where Dr. Zilichikhis fell, the Zilichikhises attempt

to rely on other contentions. Pointing to deposition testimony and affidavits from

residents, they argue: “Appellants offered evidence that Garage 49 was ‘perpetually dirty’

with ‘many oil stains, slicks, and puddles throughout’ . . . and that Penn [Parking] failed

to perform mandatory daily inspections of Garage 49 to locate hazards[.]” Neither type of

evidence, however, is sufficient to show that any of the defendants had constructive

knowledge of the motor oil spill that caused Dr. Zilichikhis’s fall.

       On the issue of inspections, the Zilichikhises invoke dicta from Smith v. City of

Baltimore, 156 Md. App. 377, 384 (2004), in which this Court quoted Keen v. City of

Havre de Grace, 93 Md. 34, 39 (1901), for the proposition that landowners “‘cannot fold

their arms and shut their eyes and say they have no notice.’” From that language, the

Zilichikhises would extract a duty to use due care in inspecting for dangerous conditions,

as well as an inference of constructive notice if the owner did not discover such a



                                             -32-
condition.

       Smith, however, specifically rejected that proposition. Referring to Keen’s

warning that landowners cannot fold their arms and close their eyes, this Court stated:

              This language cannot be read out of context; and when read in
              context does not impose a duty on municipalities to conduct
              regular inspections of their roadways. Rather, the language
              explains the circumstances in which municipalities will be
              found to be on constructive notice of defects in their
              roadways, and the rationale underlying the concept of
              constructive notice.

Smith, 156 Md. App. at 385.

       Neither Keen nor Smith permits an inference of constructive notice merely because

an owner allegedly fails to use due care in inspecting for dangerous conditions. In Keen

the Court of Appeals identified a jury question of constructive notice when the plaintiff

tripped and fell in a dangerous hole in a sidewalk that had been there for as much as three

weeks, Keen, 93 Md. at 40, a sufficient amount of time for a jury to infer that the city had

become aware of the hole. By contrast, in Smith, this Court affirmed the entry of

summary judgment against plaintiffs who conceded that they had no direct evidence as to

how or when the defect had arisen. Smith, 156 Md. App. at 385. In reaching its decision,

the Smith Court rejected the proposition that the City was “deemed” to have constructive

knowledge of dangerous conditions because of an alleged failure to conduct routine




                                            -33-
inspections. Id. at 386.15

       One year after Smith, this Court again rejected the proposition that a jury can infer

constructive notice from an alleged failure to conduct reasonable inspections. Maans v.

Giant of Maryland, L.L.C., 161 Md. App. 620, cert. denied, 388 Md. 98 (2005). In that

case, Ms. Maans slipped on liquid spilled near the checkout line of a grocery store. Id. at

623-24. Lacking evidence of the duration of the spill, Maans argued that the store had

constructive knowledge of the slippery condition, because the store could not show when

the area had been last inspected; the store did not specifically assign an employee to look

for spills; Maans fell near a cashier’s work station; and the cashier had never been told to

watch for hazards near her register. Id. at 630. In other words, Maans contended that

constructive knowledge “may be proven by introduction of evidence that, prior to the

accident, [a] defendant failed to make reasonable inspection of the premises.” Id. at 632.

       This Court disagreed. We explained that, even assuming that Giant had failed to

make reasonable inspections, Maans still “failed to produce any evidence that had Giant

made reasonable inspections prior to the accident it would have discovered the water on

the floor in time to prevent the accident.” Id. at 632. Echoing the reasoning of Zappala,




       15
          Smith suggested that a jury might infer constructive notice if a defect was “such
that one reasonably could infer from its mere existence that citizens would have
immediately reported it to the City authorities.” Smith, 156 Md. App. at 386. The Court
gave no examples of such defects, but they certainly would not include oil spills in
municipal garages, which, as often as not, may be beneath parked cars and concealed
from view. See Zappala, 233 Md. at 446.

                                            -34-
we commented: “For all that was shown by appellant, the water could have been spilled

by a customer seconds before her fall.” Id. The same is true as to the oil in this case.

       As an alternative position, Maans urged this Court to reject the requirement that a

business proprietor have actual or constructive pre-injury notice of a defect, and instead

adopt a “mode-of-operation” rule. Maans, 161 Md. App. at 636-37 (collecting cases).

“Under the mode-of-operation rule, ‘the plaintiff is not required to prove notice if the

proprietor could reasonably anticipate that hazardous conditions would regularly arise,’

based on the manner the owner/occupier regularly does business.” Id. at 637 (citation

omitted). This Court rejected the invitation to eliminate the requirement of actual or

constructive knowledge:

              Doing away with the requirement that the invitee must prove
              how long the dangerous condition existed pre-injury is the
              functional equivalent of doing away with the requirement that
              the plaintiff prove that the defendant’s negligence was the
              proximate cause of the plaintiff’s injury. This case illustrates
              that point. Without “time on the floor” evidence, the
              storekeeper would be potentially liable even though there is
              no way of telling whether there was anything Giant could
              have done that would have avoided the injury.

Maans, 161 Md. App. at 640; see also Joseph, 173 Md. App. at 316-17.

       Notwithstanding the Zilichikhises’ argument that a handful of states other than the

21 states cited in Maans have since adopted the mode-of-operation rule in some form, we

see no reason to abandon the reasoning of Maans.

       IV.    County’s Governmental Immunity for Parking Garage



                                            -35-
       Independent of the issue of constructive knowledge, the circuit court also

concluded that Montgomery County was entitled to judgment on the ground that it

possessed governmental immunity in its operation of the public parking garage. The

circuit court reasoned that this Court’s opinion in Bagheri v. Montgomery County, 180

Md. App. 93, cert. denied, 406 Md. 112 (2008), was directly on point. On the record in

this case, we reach the same conclusion.

       Under Maryland common law, a local government is immune from tort liability

when it functions in a “governmental” capacity, but it enjoys no such immunity when it is

engaged in activities that are “proprietary” or “private” in nature. See Mitchell v. Hous.

Auth. of Baltimore City, 200 Md. App. 176, 186 (2011). “‘[T]here is no universally

accepted or all-inclusive test to determine whether a given act of a municipality is private

or governmental in its nature, but the question is usually determined by the public policy

recognized in the jurisdiction where it arises.’” Rios v. Montgomery Cnty., 386 Md. 104,

128 (2005) (quoting Mayor & City Council of Baltimore v. Blueford, 173 Md. 267, 275-

76 (1937)). Guidelines from the Court of Appeals establish that the activity of a local

government is considered governmental in nature “‘[w]here the act in question is

sanctioned by legislative authority, is solely for the public benefit, with no profit or

emolument inuring to the municipality, and tends to benefit the public health and promote

the welfare of the whole public, and has in it no element of private interest[.]’” Rios, 386

Md. at 128-29 (quoting Blueford, 173 Md. at 276).



                                             -36-
       Applying that test in Bagheri, 180 Md. App. at 96-97, this Court held that

Montgomery County enjoyed governmental immunity in connection with its operation of

a parking garage in the Bethesda Parking Lot District. In that case, Ms. Bagheri alleged

that she tripped and fell on an improperly maintained concrete floor within a parking

garage in Bethesda owned and operated by Montgomery County. Id. at 95. We recited

the following facts relevant to the immunity analysis:

                  All funds collected from the operation of the garage are
                  applied to the Bethesda Parking Lot District Fund and are
                  used to pay principal and interest on any outstanding bonds
                  issued to acquire, build, restore, or improve parking facilities
                  within the parking District. Any balance remaining after such
                  payments is used by the County to acquire, build, maintain or
                  operate off-street parking facilities and to reimburse the
                  County for the general revenues advanced to the parking
                  District. In the event that a balance remains after all these
                  payments, the County’s Director of Finance must hold such
                  surplus funds until the next fiscal year and then apply them in
                  the same manner as current revenues are applied. The
                  parking garage in question does not operate for profit nor was
                  it designated to operate at a profit.

Id. at 95-96.16

       In the instant case, Montgomery County supported its summary judgment motion

with an affidavit from the Chief of the Division of Parking Management. The affidavit

stated that Garage 49, like the other garages owned by the County, “does not operate for

profit nor was it designated to operate at a profit.” Citing section 60-16 of the


       16
          Ms. Bagheri had agreed that it was undisputed that the County generated no
profit from the parking garage in that case. See Bagheri, 180 Md. App. at 95 & n.1.

                                                -37-
Montgomery County Code, the affiant explained that funds collected from Garage 49 are

directed only toward off-street parking facilities in the Bethesda Parking Lot District or

toward other transportation-related purposes, and that any surplus funds must be held and

applied to subsequent fiscal years.

       Notwithstanding that Garage 49 is created by the same legislative scheme at issue

in Bagheri, the Zilichikhises assert that the County in fact generates millions of dollars in

annual revenue through parking fees and fines and that the County regularly transfers

large sums to the County’s general fund. As the sole basis for their assertions, the

Zilichikhises refer to one page from a budget document that, they say, evidences the total

revenues and transfers from the Bethesda Parking Lot District since 2006.17

       Whatever the materiality of the information in this budget document, the document

itself never became part of the summary judgment record. Under Maryland Rule

2-501(b), the party opposing summary judgment has the responsibility in its written

response to “identify with particularity each material fact as to which it is contended that

there is a genuine dispute” and to specify the evidence that demonstrates the dispute. But

although the Zilichikhises said that they received the budget document in discovery, they

did not attach it to any of the several papers that they filed in opposition to the summary




       17
          The Zilichikhises do not appear to appreciate that “revenues” are not the same as
“profits.”

                                            -38-
judgment motions.18

       It was only during the motions hearing that the Zilichikhises first disputed the

factual assertion that the County generates no profit from the garage. Although the court

allowed counsel to argue that the operation of the garage was a proprietary function, the

transcript gives no indication that the court received or reviewed any additional exhibits

before issuing its ruling. To the contrary, the Zilichikhises first submitted the budget

document as an exhibit to a motion for reconsideration, and it has made its way into the

appellate record only as an exhibit to that motion. The Zilichikhises have not argued that

the court abused its discretion in declining to accept any exhibit during the hearing, nor

have they argued that the court abused its discretion in denying their motion for

reconsideration. Under the circumstances, the information concerning the parking district

funds was not properly before the court at the time of summary judgment. See Steinhoff

v. Sommerfelt, 144 Md. App. 463, 483-84 (2002) (explaining that appellant did not

preserve contention first raised in a motion to alter or amend, where appellant also

refused to specify whether appeal was taken from underlying judgment or from denial of

motion to alter or amend).

       Moreover, even if the Zilichikhises had attached the document to their opposition


       18
         The Zilichikhises had over a year to prepare to address the issue of governmental
immunity. The Zilichikhises received notice that the County intended to rely on the
defense of governmental immunity when the County first moved to dismiss the complaint
on October 19, 2012; when the County filed an answer on March 12, 2013; and when the
County moved for summary judgment on December 4, 2013.

                                            -39-
to the summary judgment motion, they still failed to establish any foundation for the

document’s admission into evidence. The Zilichikhises point to no formal admissions,

stipulations, deposition testimony, or affidavit showing the authenticity or relevance of

the document. Attaching documents in connection with a motion for summary judgment

“is no more acceptable than standing up in open court and attempting to offer the same

documents into evidence without a witness or a stipulation.” Paul V. Niemeyer & Linda

M. Schuett, Maryland Rules Commentary 355 (3d ed. 2003); see Imbraguglio, 358 Md. at

202-04 (holding that unsworn statement of witness attached to interrogatory answer was

not properly part of summary judgment record in absence of supporting affidavit, even

though statement was furnished during discovery); Diffendal v. Kash & Karry Serv.

Corp., 74 Md. App. 170, 181 (1988) (holding that transcript of conversation was not

properly before court on summary judgment motion in absence of sworn statement from

authenticating witness). Making only bare assertions that the “information was

undisputed,” the Zilichikhises suggest no possible basis for admitting the document into

evidence.19

       Consequently, the County’s affidavit that the parking garage “does not operate for

profit nor was it designated to operate at a profit” constituted the only evidence properly

considered on that point. The record reflects no genuine factual dispute, and so we must




       19
         For instance, the Zilichikhises have advanced no argument that the document
was self-authenticating. See generally Md. Rule 5-902.

                                            -40-
arrive at the same conclusion reached in Bagheri.

       The Zilichikhises nonetheless raise a secondary argument, similar to an argument

we rejected in Bagheri. Ms. Bagheri had contended that “the act of operating and

maintaining a parking garage was a proprietary function because ‘the site of the

occurrence in the subject parking garage was an area of public travel’ and therefore

[Montgomery] County was not immune from suit.” Bagheri, 180 Md. App. at 97-98. We

reject the contention in this case, because the Zilichikhises did not even have any

evidence that the fall occurred in an “area of public travel.”

       Under a longstanding rule of Maryland common law, a local municipality “is not

immune from a negligence action arising out of its maintenance of its public streets and

highways.” Higgins v. City of Rockville, 86 Md. App. 670, 678, cert. denied, 323 Md.

309 (1991). Instead, “a municipality has a ‘private proprietary obligation’ to maintain its

streets, as well as the sidewalks, footways and the areas contiguous to them, in a

reasonably safe condition.” Id. at 679 (citations omitted). Under this line of cases, “a

municipality may be responsible for protecting individuals who are physically within the

bounds of a public way from hazards caused by the governmental entity which come from

outside the boundaries of the public way onto the public way that could have and should

have been foreseen and prevented by the governmental agency.” Mayor & City Council

of Baltimore v. Whalen, 395 Md. 154, 167 (2006). For instance, in Higgins, we held that

the City of Rockville was not immune from liability for injuries caused by a cable strung



                                             -41-
across a driveway, where the driveway was used by vehicles and pedestrians as a “service

access road” connecting a highway to athletic fields behind a school. See Higgins, 86

Md. App. at 673-74, 685-86.

       In Bagheri, 180 Md. App. at 100-02, we rejected an appellant’s invitation to

extend this immunity exception to include a public parking garage whose operation

otherwise met the definition of a governmental function. We noted that Ms. Bagheri’s

accident “occurred nowhere close to a driveway or access road[,]” and that she did not

assert that the garage “constituted either a street, sidewalk, or a footway[,]” nor did she

contend “that the accident occurred on a public way.” Id. at 101. Likening the parking

garage to other areas of frequent pedestrian travel, id. at 101-02 (citing Heffner v.

Montgomery Cnty., 76 Md. App. 328 (1988) (courthouse lobby); Burns v. Mayor & City

Council of Rockville, 71 Md. App. 293 (1987) (aisle of theater)), we reasoned that there

was no justification “to greatly expand the ‘street, sidewalk, footway’ exception to the

usual rule” of governmental immunity. Bagheri, 180 Md. App. at 102.

       The Zilichikhises’ argument is only marginally less expansive than the contention

that we rejected in Bagheri. They rely on affidavits from two residents who stated that

they frequently or occasionally used the garage as a walking route from the Metropolitan

Apartments to nearby streets. They compare this “walking route” to “a public way

through a park, . . . [which] involves an exemption from [governmental] immunity.”

Higgins, 86 Md. App. at 685 (analyzing Haley v. Mayor & City Council of Baltimore, 211



                                             -42-
Md. 269 (1956)).

       Even assuming that a factfinder could conclude that the County had a proprietary

obligation to maintain some hypothetical walking path through the parking garage, that

conclusion would be immaterial unless the accident actually occurred on that path. See

Whalen, 395 Md. at 167-68 (rejecting “the proposition that a governmental entity loses its

immunity and is liable to a person who leaves a public way and while not in a public way,

encounters a hazard in a public park”). As previously discussed, however, the only

competent evidence in the summary judgment record indicated that Dr. Zilichikhis

slipped and fell within a parking space on the ground level of Garage 49. The

Zilichikhises had no admissible evidence to show that the parking space was located on a

walking route used by other residents. We see no basis to conclude that a parking space

is part of a “public way,” simply because some citizens used unspecified areas of that

same garage as a convenient route to exit an apartment building. This proposed

expansion of a local government’s duty to maintain its sidewalks and footways, to include

all of the parking spaces within a public parking garage, would violate the basic contours

of the governmental immunity doctrine. See Bagheri, 180 Md. App. at 102.

                                        C ONCLUSION

       For the foregoing reasons, we affirm the judgment of the circuit court. The

Zilichikhises produced no admissible evidence that the accident occurred in a walkway,

that the motor oil spill had existed for any period of time before the accident, or that the



                                             -43-
County derived any profit from its operation of the garage. The circuit court did not err in

concluding that there were no genuine disputes of material fact as to the issues of

constructive knowledge and governmental immunity. The County, Colossal Contractors,

and Penn Parking were entitled to judgment as a matter of law.

                                                   JUDGMENT OF THE CIRCUIT
                                                   COURT FOR MONTGOMERY
                                                   COUNTY AFFIRMED. COSTS TO
                                                   BE PAID BY APPELLANTS.




                                            -44-